NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued July 12, 2011
                                    Decided August 4, 2011

                                             Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD D. CUDAHY, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 10‐2730

EUGENE JOSEPH                                         Petition for review of an Order of the
    Petitioner,                                       Board of Immigration Appeals.

       v.                                             No. A 74 104 543

ERIC H. HOLDER, 
Attorney General of the United States,
      Respondent.

                                           O R D E R

       Eugene Joseph, a Nigerian citizen, petitions for review of an order of the Board of
Immigration Appeals denying his fourth motion to reopen his removal proceedings. That
motion asserted that Joseph had new evidence to support his claim of ineffective assistance
of counsel.

       We assume familiarity with the facts presented in our previous order. Joseph v.
Holder, 321 F. App’x 505 (7th Cir. 2009). For our purposes, it is sufficient to note that the
petition for review now before us completely fails to address the Board’s rejection of
Joseph’s ineffective‐assistance claim. Instead, Joseph challenges the IJ’s original denial of his
request for a waiver of inadmissibility and the Board’s prior decisions on his previous
administrative appeals. Joseph’s only mention of the Board’s latest decision in his current
No. 10‐2730                                                                              Page 2


petition appears in the jurisdictional statement, in which he refers to the decision merely to
show that the petition was timely. Because Joseph failed to articulate any argument with
respect to the Board’s latest decision, we conclude that he has forfeited his right to seek
judicial review of that decision. See Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008);
Asere v. Gonzales, 439 F.3d 378, 381 (7th Cir. 2006); Brucaj v. Ashcroft, 381 F.3d 602, 611 n.7
(7th Cir. 2004). 

       The petition for review is DISMISSED.